United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        September 16, 2003

                         FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                    Clerk


                             No. 02-60945
                           Summary Calendar



WULETAW TEMESGEN

                  Petitioner

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL

                  Respondent

                          --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                         BIA No. A78-354-288
                          --------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Wuletaw Temesgen (“Temesgen”), a citizen of Ethiopia,

petitions for review of an order from the Board of Immigration

Appeals (“BIA”) summarily affirming the immigration judge’s

(“IJ”) decision to deny his application for asylum or withholding

of removal.    Temesgen argues that the BIA violated his due

process rights by summarily affirming the decision of the IJ and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60945
                                -2-

that this court is unable to provide a meaningful review of the

BIA’s decision.   The court has held that the summary affirmance

procedures do not violate due process and do not deprive the

court of a basis for judicial review.     Soadjede v. Ashcroft, 324

F.3d 830, 832-33 (5th Cir. 2003).

     Temesgen asserts that the BIA and the IJ adopted positions

contrary to the evidence and improperly based their decisions on

evidence that was not a part of the record, namely the existence

of a peace treaty between Ethiopia and Eritrea and the presence

of the peacekeepers in Ethiopia.    Assuming arguendo that the IJ

did take judicial notice of facts concerning current events in

Ethiopia, the IJ may take judicial notice of such “commonly

acknowledged facts.”   See Rivera-Cruz v. INS, 948 F.2d 962, 966-

67 (5th Cir. 1991).

     Finally, Temesgen argues that his due process rights were

violated when the IJ denied his second request for a continuance

to obtain additional materials regarding the present status of

deportation and segregation of individuals with Eritrean

heritage.   A review of the record indicates that the denial of

the second continuance did not constitute an abuse of discretion.

See Howard v. INS, 930 F.2d 432, 436 (5th Cir. 1991).

     Accordingly, the petition for review is DENIED.